 



EXHIBIT 10.3
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
     This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
dated effective as of November 21, 2006 (the “Effective Date”), and is entered
into by and between PIZZA INN, INC., a Missouri corporation (“Seller”), as
seller, and VINTAGE AUSTIN RANCH, L.P., a Texas limited partnership
(“Purchaser”), as purchaser.
RECITALS
     A. Seller, as seller, and Vintage Interests, L.P., a Texas limited
partnership (“Original Purchaser”), as purchaser, entered into that certain
Purchase and Sale Agreement, dated October 20, 2006 (the “Agreement”), pursuant
to the terms of which Seller agreed to sell, and Original Purchaser agreed to
purchase, that certain real property located in Denton County, Texas, as more
particularly described therein (the “Property”). All capitalized terms not
otherwise defined in this Amendment shall have the meanings ascribed to them in
the Agreement.
     B. Original Purchaser assigned all of its right, title and interest in and
to the Agreement to Purchaser, and Purchaser assumed all of Original Purchaser’s
rights and obligations under the Agreement.
     C. Seller and Purchaser now desire to amend the Agreement in accordance
with the terms set forth below.
     NOW, THEREFORE, for and in consideration of TEN DOLLARS AND NO/100 ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and confessed, the parties hereto agree as follows:
AGREEMENT

1.   Diesel Tank. During the Due Diligence Period, that certain Phase I
Environmental Site Assessment Report, dated November 17, 2006, was prepared by
LandAmerica Assessment Corporation (the “ESA”). The ESA notes that one 4,000
gallon above-ground diesel tank (the “Tank”) located on the Property does not
appear to meet the Spill Prevention Control and Countermeasures
(SPCC) guidelines as specified by the U.S. Environmental Protection Agency
because the Tank does not have any method of secondary containment (the
“Containment”), i.e., a fluid tight berm or retaining wall. Seller hereby agrees
prior to the Closing Date to do one of the following (which shall be at the
election of Seller): (i) remove the Tank in a good and workmanlike manner and in
accordance with all applicable laws, (ii) construct the Containment in a good
and workmanlike manner and in accordance with all applicable laws, or
(iii) reduce the Purchase Price by $5,000, whereupon the Purchaser shall be
solely responsible with regard to all matters in connection with the removal of
the Tank and/or the construction of the Containment.   2.   Closing Date.
Section 6(a) of the Agreement is amended to add the following:      
“Notwithstanding the foregoing, Purchaser shall have the right to extend the
Closing Date to December 29, 2006. In order to effectuate such extension of the
Closing Date, Purchaser shall both: (i) deliver notice to the Seller of its
election to extend on or prior to December 15, 2006, and (ii) deposit $100,000
with the Title Company on or before December 19, 2006 as an addition to the
Earnest Money.”   3.   Landlord Repairs and Maintenance. Section 6.03 of the
Office Lease is amended in its entirety as follows:

1



--------------------------------------------------------------------------------



 



    “6.03. Landlord Repairs and Maintenance. Landlord shall, at Landlord’s
expense (without contribution from Tenant, whether pursuant to Section 6.06 or
otherwise), keep, maintain, repair and replace the structural portions of the
Premises, including the roof and structural walls, and shall replace all
plumbing fixtures and systems, all heating, ventilating and air conditioning
systems, and all fire sprinkler systems. However, if damage to the roof,
foundation or other structural portions of the Premises is caused by the
negligence of Tenant, its employees, agents or invitees, then Tenant shall
reimburse Landlord for Landlord’s expense in repairing any such damage. Neither
the performance of work on the Premises by Landlord, whether done to discharge
Landlord’s obligations hereunder or to prevent waste or deterioration, nor the
placement in the Premises of supplies and materials necessary for such work,
shall be deemed to constitute a partial or total eviction of Tenant. Landlord
shall, however, use reasonable efforts in the conduct of any such work to
minimize any interference with Tenant’s use of the Premises. If Tenant is unable
to operate its business for a period of three (3) business days or more because
of Landlord’s failure to comply with its obligations in this Section 6.03, there
shall be an abatement of all Base Rent and Additional Rent hereunder during such
time period in proportion to the extent that Tenant is unable to operate its
business. None of Landlord’s rights under this Section shall be deemed to impose
upon Landlord any obligation for the inspection, maintenance or repair of the
Premises which is not specifically imposed upon Landlord by any terms, provision
or conditions of this Lease.”   4.   Operating Expenses. Section 6.06 of the
Office Lease is amended in its entirety as follows:       “6.06. Operating
Expenses. Landlord shall maintain all Common Areas. Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Share (hereinafter defined) of the
Operating Expenses (hereinafter defined). “Operating Expenses” shall include all
expenses, unless expressly excepted in this Section 6.06, which Landlord shall
pay or become obligated to pay for the administration, management, cleaning,
maintenance, painting, or repair of the Premises (including without limitation,
any landscaping, parking lots and other common areas, and any and all charges
and assessments under the Permitted Encumbrances, which includes, without
limitation, the Declaration of Covenants, Conditions and Restrictions for Austin
Ranch, recorded October 27, 2005 as Document No. 2005-134474 in Denton County,
Texas). Operating Expenses shall not include (a) the cost of utilities relating
to the Premises, whether or not such utilities are separately metered to the
Premises, the costs of such utilities being fully payable by Tenant pursuant to
Article 6.01 hereof; (b) Insurance Expenses and Tax Expenses; (c) any items not
considered to be operating expenses under generally accepted accounting
principles; or (d) costs or expenses incurred by Tenant or Landlord pursuant to
Section 6.02 or 6.03 above. Any Operating Expenses attributable to a period
which falls only partially within the Term shall be prorated between Landlord
and Tenant so that Tenant shall pay only that proportion thereof which the part
of such period within the Term bears to the entire period. Where used in this
Section 6.06, “Tenant’s Share” shall mean sixty-six percent (66%).”   5.  
Security Deposit. At the Closing, Seller shall deposit with Purchaser
$190,650.00, which amount represents the Security Deposit (as defined in the
Office Lease). Section 1.01(g) of the Office Lease is amended in its entirety as
follows:       "(g) Security Deposit: Tenant acknowledges its obligation to
deposit with Landlord the sum of $190,650.00 (at Tenant’s reasonable discretion,
such security deposit shall be in cash or an irrevocable letter of credit in
favor of Landlord and in form and substance subject to Landlord’s reasonable
approval), to be held by Landlord without interest as security for the
performance by Tenant of Tenant’s covenants and obligations under this Lease.
Tenant agrees that such deposit may be co-mingled with Landlord’s other funds
and is not an advance payment of rental or a

2



--------------------------------------------------------------------------------



 



    measure of Landlord’s damages in case of default by Tenant. Upon the
occurrence of any event of default by Tenant, Landlord may, from time to time,
without prejudice to any other remedy provided herein or provided by law, use
such fund to the extent necessary to make good any arrears of rentals and any
other damage, injury, expense or liability caused to Landlord by such event of
default, and Tenant shall pay to Landlord on demand the amount so applied in
order to restore the security deposit to its original amount. If Tenant is not
then in default hereunder, any remaining balance of such deposit shall be
returned by Landlord to Tenant upon termination of this Lease; provided,
however, Tenant’s security deposit shall be returned within thirty (30) days
after Landlord receives evidence reasonably acceptable to Landlord that Tenant’s
shareholder’s equity exceeds the amount of $4,000,000.” 6.   Inspection. A new
Section 16.24 is hereby added to the Office Lease, which shall read in its
entirety as follows:       “16.24 Inspection of Premises. Landlord and
Landlord’s agents and representatives shall be entitled, from time to time, upon
24 hours prior notice to Tenant, except in the event of an emergency (provided
Landlord makes reasonable efforts to notify Tenant as soon as possible after
such emergency), to enter upon and into the Premises for the purpose of
inspecting and/or showing the same (and permitting prospective lenders,
purchasers and tenants to inspect the Premises). Landlord agrees to use
commercially reasonable efforts to minimize disruption to Tenant’s business in
the Premises during Landlord’s inspection of the Premises.”   7.   Counterparts.
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which when taken together shall constitute one
and the same instrument.   8.   Facsimile Signatures. Facsimile signatures
hereon shall be treated for all purposes as original signatures.   9.   Effect
of this Amendment. Except as amended hereby, the Agreement shall be and continue
in full force and effect.

[Signatures on following page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the Effective Date.

                      SELLER:    
 
                    PIZZA INN, INC.,
a Missouri corporation    
 
                    By:   /s/ Clinton J. Coleman                       Name:
Clinton J. Coleman
Title: Interim Chief Financial Officer    
 
                    PURCHASER:    
 
                    VINTAGE AUSTIN RANCH, L.P.,         a Texas limited
partnership    
 
                    By:   Vintage Austin Ranch GP, Inc.,
a Texas corporation,
its general partner    
 
               
 
      By:
Name:
Title:   /s/ Ernest O. Perry, III
 
Ernest O. Perry, III President    

4